EXHIBIT NYER MEDICAL GROUP, INC. 2 PLAN FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT This Non-Qualified Stock Option Agreement (this “Agreement”) is effective as of , between Nyer Medical Group, Inc. a Florida corporation (the “Corporation”), and (the “Optionee”). W I T N E S S E T H: WHEREAS, the Corporation’s Board of Directors established the Nyer Medical Group, Inc. 2002 Stock Option Plan (the “Plan”) as approved on October 4, 2002, subject to approval of, the stockholders of the Corporation; and WHEREAS, the Committee appointed by the Board of Directors of the Corporation pursuant to Article 3 of the Plan (the “Committee”), has granted this Option to the Optionee; NOW, THEREFORE, in consideration of the mutual covenants hereinafter contained, the parties hereto agree as follows: 1.
